Citation Nr: 0024488	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disorder


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin which denied the benefit sought on 
appeal.  The veteran, who had verified active service from 
July 1986 and June 1993, as well as additional National Guard 
service, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the veteran he requested that he be afforded a hearing before 
a Member of the Board in Washington, D.C.  The veteran was 
scheduled for such a hearing in September 2000, but in a 
statement from the veteran received at the BVA in August 
2000, more than two weeks prior to the scheduled hearing 
date, he essentially requested that the hearing before the 
Board in Washington, D.C. be canceled and that he be afforded 
a hearing before a Member of the Board at the Chicago RO.  He 
cited inconvenience and expense as reasons for his request.  
This request satisfies the requirements of 38 C.F.R. 
§§ 20.702(c), 20.703 (1999).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
next available opportunity, to the extent 
possible, as requested in an August 2000 
communication.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




